DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-8, 11 and 12, and species elections of (1) the bacteria Escherichia coli (E. coli), and (2) the antibiotic ampicillin in the reply filed on July 21, 2021 is acknowledged with appreciation.
Claims 1, 3-8, 11 and 12 are readable on the elected species.  Accordingly, Groups II and III, claims 2, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Species of bacteria other than E. coli and species of antibiotics other than ampicillin are presently withdrawn from consideration as directed to non-elected species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections -35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-8, 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claim 1 is rejected for reciting a method of “using succinic acid,” [emphasis added], but, since the claim does not set forth any steps involved in the “use”/ method/ process, it is unclear what is intended by said  “use”/ method/ process.  A claim is indefinite when it merely recites a method of “using,” but fails to define any active, positive steps delimiting how this “use” is actually practiced, i.e. it is not clear if Applicant intends to recite an in vitro method wherein a bacterial biofilm is contacted with a combination of antibiotic and succinic acid, or an in vivo method wherein a combination of an antibiotic and succinic acid are administered to a patient in need thereof (see Specification at paragraph [0015]).
	Accordingly the metes and bounds of the claim cannot be ascertained and one skilled in the art would not know how to practice the claimed invention.
	Claims 3-8, 11 and 12 are rejected as being dependent on claim 1 and not resolving the indefiniteness issues described above.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al, (Food Sci Biotechnol. 2010).
	Claim 1 is directed to a method for increasing sensitivity of bacteria to an antibiotic, comprising using succinic acid (applying a broadest reasonable interpretation in view of the indefiniteness rejection above, the claim is interpreted as a method of increasing sensitivity of a bacteria to an antibiotic, comprising contacting the bacteria with succinic acid), more specifically E. coli bacteria.
	Feng et al teach the antibacterial activity of pine needle aqueous extract (PNAE) on common spoilages and pathogenic bacteria including Escherichia coli, wherein PNAE comprises short chain organic acids, specifically succinic acid, please see the abstract. Feng et al teach the antibacterial activity of PNAE in Table 2 at page 39,  demonstrating that “PNAE effectively inhibited the growth of … E. coli,” (see page 37, right column, under “Antibacterial activity of PNAE”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
10.	Claims 3-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al, (Food Sci Biotechnol. 2010) in view of Zelman (web printout of thesis, https://www.brown.edu/research/labs 2009).
	Claim 3 is directed to a method for increasing sensitivity of bacteria to an antibiotic, comprising “using” succinic acid (applying a broadest reasonable interpretation in view of the indefiniteness rejection above, the claim is interpreted as a method of increasing sensitivity of a bacteria to an antibiotic, comprising contacting the bacteria with a combination of said antibiotic and succinic acid), more specifically E. coli bacteria (claims 5 and 11 limit the type of bacteria), more specifically wherein the antibiotic is ampicillin (claims 6 and 12 limit the antibiotic). Claim 4 limits wherein the bacteria are sensitive or drug-resistant. Claim 7 limits wherein the dose ratio of succinic acid to antibiotic is 1:0.0015 to 1:300. Claim 8 limits the dosage amount of succinic acid to 3 mg to 30 g.
	Feng et al teach the antibacterial activity of pine needle aqueous extract (PNAE) on common spoilages and pathogenic bacteria including Escherichia coli, wherein PNAE comprises short chain organic acids, specifically succinic acid, please see the abstract. Feng et al teach the antibacterial activity of PNAE in Table 2 at page 39,  demonstrating that “PNAE effectively inhibited the growth of … E. coli,” (see page 37, right column, under “Antibacterial activity of PNAE”).
Feng et al teach a method of inhibiting the growth of E. coli bacteria by administering succinic acid, but do not teach wherein said administration comprises ampicillin. 
	Yet, Zelman teaches that “Ampicillin is an antibiotic often used to treat and study E. coli,” (please see page 2, third paragraph). Zelman teaches the administration of ampicillin to ampicillin-sensitive E. coli (please see abstract) and in Figure 6 at page 13: “[d]eath curve of E. coli-C treated with 100 μg/mL ampicillin at Time 0. The two phases of the curve represent the sensitive cells and the persister cells. The best fit lines were created by splitting the data into two sets at the point where the death rate appeared to change phases,” (see description of Figure 6).  Zelman discusses dosage amount: “For example, in creating a culture that had 500 μg/mL ampicillin, I added 50 μL of 50 μg/mL ampicillin to a flask containing 5 mL E. coli-C in LB broth. In the pilot experiment, I used 5, 100, and 500 μg/mL; for the following experiment, I used 5 and 500 μg/mL,” (please see the first full paragraph at page 10).
	Thus, one skilled in the art would have been motivated to combine the teachings of Feng et al and Zelman in a method of contacting E. coli bacteria with ampicillin and succinic acid, wherein the bactericidal effect of succinic acid enhances the activity of ampicillin against E. coli.
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, two known compounds which individually demonstrate antibacterial activity against E. coli in vitro could be combined in order to achieve an additive effect for treating an E. coli infection, with the expected result of enhanced sensitivity of E. coli to ampicillin. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined. 
	Regarding claims 7 and 8, the dosage amounts and molar ratio of succinic acid to the antibiotic (ampicillin) is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, the instant claims are rejected as prima facie obvious.

Conclusion


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611